Name: Commission Regulation (EEC) No 473/84 of 23 February 1984 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 2. 84 Official Journal of the European Communities No L 53/41 COMMISSION REGULATION (EEC) No 473/84 of 23 February 1984 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuations for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 3 thereof, Article 1 Regulation (EEC) No 1 245/83 is rectified as follows : ' In Part 8 of Annex I, under 'CCT heading No' 29.04 C III a) 2 : in the column headed 'United Kingdom' : for : '0,773', read : ' 1,673':  In Part 8 of Annex I, under 'CCT heading No' 29.04 C III b) 2 : in the column headed 'United Kingdom' for : ' 1,099', read : '2,379';  In Part 8 of Annex I, under 'CCT heading No' 38.19 T I b): in the column headed 'United Kingdom' for : '0,773 ', read : ' 1,673':  In Part 8 of Annex I, under 'CCT heading No' 38.19 T II b): in the column headed 'United Kingdom' : for : ' 1,099' read : '2,379'. Article 2 This Regulation shall enter into force on 24 February 1984. It shall apply, at the request of interested parties, for the period 20 to 23 February 1984. Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as amended by Regulation (EEC) No 1877/83 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1245/83 of 20 May 1983 (*), as amended with effect from 20 February 1984 by Regulation (EEC) No 405/84 (6) ; whereas a check has revealed an error in Annex I to that Regula ­ tion ; whereas it is necessary, therefore, to correct the Regulation in question, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12 . 5. 1971 , p. 1 . (2) OJ No L 199, 22. 7. 1983, p. 11 . 0 OJ No L 132, 21 . 5 . 1983, p. 33. (4) OJ No L 186, 9 . 7. 1983, p. 24. (*) OJ No L 135, 23 . 5 . 1983, p . 3 . M OJ No L 49 , 20. 2. 1984, p. 1 .